Exhibit 10.1

 

EARN-IN AGREEMENT AMONG

GOLDEN MINERALS COMPANY AND

ASM SERVICES S.A.R.L. AND

SILEX SPAIN, S.L. AND

SILEX ARGENTINA S.A. AND

BARRICK GOLD CORPORATION DATED APRIL 9, 2020

 

 



 




 

EARN-IN AGREEMENT

 

THIS AGREEMENT is made as of the 9th day of April, 2020,

 

AMONG:

 

GOLDEN MINERALS COMPANY, a Delaware corporation

 

(hereinafter called “Golden US”)

 

AND:

 

ASM SERVICES S.A.R.L., a Luxembourg corporation (hereinafter called “Golden
Lux”)

AND:

 

SILEX SPAIN S.A., a Spanish corporation (hereinafter called “Golden Spain”)

AND:

 

SILEX ARGENTINA S.A., an Argentinean corporation (hereinafter called “Silex”)

AND:

 

BARRICK GOLD CORPORATION, a British Columbia corporation

 

(hereinafter called “Barrick”)

 

WHEREAS, Silex is the legal and registered owner of a 100% interest in the
Properties, which comprise the El Quevar Project, located in the Province of
Salta, Argentina, as more particularly described in Schedule A;

 

WHEREAS, Silex is a wholly-owned subsidiary of Golden Spain (other than a single
share held by Golden Lux), which is a wholly-owned subsidiary of Golden Lux,
which is a wholly-owned subsidiary of Golden US, each of which will benefit from
the transactions contemplated by this Agreement;

 

AND WHEREAS, Barrick desires to explore for minerals on the Properties and Silex
desires to grant Barrick rights of access on, over and to and the right to
explore and develop the minerals on the Properties;

 

 

 



 




 

AND WHEREAS, in addition to such exploration and access rights, Barrick desires
to acquire from the Golden Entities and the Golden Entities desire to grant to
Barrick the right and option to acquire a 70% interest in and to the Properties,
to be effected by the acquisition by Barrick of a 70% ownership interest in JVCO
(which in turn will own 100% of OPCO which will own the Properties, with the
remaining 30% ownership interest in JVCO to be held by Golden Lux, and to enter
into a shareholders agreement with Golden US and Golden Lux in respect of JVCO
and the Properties, on the terms set forth in this Agreement;

 

NOW THEREFORE for good and valuable consideration (the receipt and sufficiency
of which is hereby acknowledged) and the covenants and agreements hereinafter
set forth, the Parties hereto agree as follows:

 

1.         INTERPRETATION

 

1.1       Definitions. In this Agreement, the following terms shall have the
following meanings:

 

(a)        “Acquired Rights” has the meaning assigned to it in Section 17.2.

 

(b)        “Acquiring Party” has the meaning assigned to it in Section 17.2.

 

(c)        “Affiliate” means any person, partnership, limited liability company,
joint venture, corporation, or other form of enterprise that directly or
indirectly Controls, or is Controlled by or is under common Control with, a
Party.

 

(d)        “Agreement” means this Agreement and the Schedules attached hereto.

 

(e)        “Annual Period” means the one-year period from the Effective Date, or
any anniversary thereof, to the next anniversary of the Effective Date.

 

(f)        “Anti-Corruption Laws” means anti-bribery, anti-corruption, and
anti-money laundering laws, rules, regulations, decrees and/or official
governmental orders of the United States, Canada and the United Kingdom,
including the United States Foreign Corrupt Practices Act of 1977, the UK
Bribery Act and the Corruption of Foreign Public Officials Act (Canada), as well
as any other legislation implementing either the United Nations Convention
Against Corruption or the OECD Convention on Combating Bribery of Foreign Public
Officials in International Business Transactions applicable to any party;

 

(g)        “Area of Interest” has the meaning assigned to it in Section 17.1.

 

(h)        “Barrick Sub” means Minera Del Carmen S.A. or such other wholly-owned
subsidiary of Barrick as Barrick may designate in writing.

 

(i)         “Business Day” means a day which is not a Saturday or Sunday or a
statutory holiday in the Province of Ontario, Canada, in Denver, Colorado,
U.S.A., or in Buenos Aires, Argentina.

 

(j)         “Concession Maintenance Obligations” means all the expenses, works
and investment obligations required under Argentinian law, including Sections
215, 216,

 

 



2




 

217 and 225 of the Argentinian Mining Code to maintain the Properties valid and
in good standing.

 

(k)        “Concessions” has the meaning assigned to it in Section 1.1(qq)(i).

 

(l)         “Control” means (and as applicable as part of its derivatives
“Controls” and “Controlled” means) possession, directly or indirectly, of the
power to vote more than 50% of the voting power of such Person or to direct or
cause the direction of the management or policies of a Person, whether through
ownership of the voting power of such Person, by contract or otherwise.

 

(m)       “Cure Period” has the meaning assigned to it in Section 8.2.

 

(n)        “Disclosure Schedule” means the Disclosure Schedule attached hereto
as Schedule H.

 

(o)        “Effective Date” means the date of this Agreement that is written
above.

 

(p)        “Encumbrances” means any mortgage, charge, pledge, lien, licence,
privilege, security interest, royalty, profit interest, or any other payments
arising from the production or exploitation of the Properties, encumbrance, or
claim, right or interest in, against, attaching to or affecting, property or
assets, in each case whether registered or unregistered, and whether arising by
agreement, statute or otherwise under applicable Laws.

 

(q)        “Environmental Compliance” means actions performed during or after
Operations to comply with the requirements of all Environmental Laws or
contractual commitments related to reclamation of the Properties or other
compliance with Environmental Laws.

 

(r)         “Environmental Laws” means all Laws relating to the protection of
health or the environment resulting from the exploration, development, mining,
operation, reclamation or restoration of the Properties including, without
limitation, the Argentine Constitution, the Constitution of the Province of
Salta, the Argentine Mining Code, Federal Laws # 24,051, 25,675 and 26,639,
Provincial Law # 7,625 and 7,070 and such other Laws that govern or regulate the
abatement of pollution; protection of the environment; protection of wildlife,
including endangered species; ensuring public safety from environmental hazards;
protection of cultural, archeological or historic resources and sites;
management, storage or control of hazardous materials and substances; releases
or threatened releases of pollutants, contaminants, chemicals or industrial,
toxic or hazardous substances as wastes into the environment (including ambient
air, surface water and groundwater) and all other Laws relating to the
manufacturing, processing, distribution, use, treatment, storage, disposal,
handling or transport of pollutants, contaminants, chemicals or industrial,
toxic or hazardous substances, radioactive materials or hazardous wastes.

 

(s)        “Existing Data” means maps, plans, exploration data, drill logs and
other drilling data, core tests, samples, pulps, reports, photographs, surveys,
assays, analyses, production reports, operations, technical, accounting and
financial records, and other material

 





3




 

information and data developed in operations on, or in any way related to, the
Properties, including information and data in digital form, prior to the
Effective Date.

 

(t)         “Expenditure Commitment” has the meaning assigned to it in Section
4.8.

 

(u)        “Expenditures” means all direct expenses of or incurred in connection
with Operations (including, without limitation, any and all costs, fees and
expenses (including any Taxes thereon other than income taxes) which may be paid
to obtain feasibility, engineering or other studies or reports on or with
respect to the Properties or any part of the Properties). For greater certainty,
the costs of the Concession Maintenance Obligations, the costs of Environmental
Compliance and the costs of complying with all applicable Laws are included in
Expenditures. Likewise, actual salaries, wages, expenses and benefits (other
than any equity-based compensation) paid or provided to Barrick’s or its
Affiliates’ employees or consultants engaged in Operations directly relating to
the Properties, including salaries and fringe benefits of those who are
temporarily assigned to and directly employed on work relating to the Properties
for the periods of time such employees are engaged in such activities (for
clarity, the amount of salary, wages, expenses and benefits of an employee that
shall be deemed to be “Expenditures” shall be that portion of the employee’s
total compensation that is proportionate to such employee’s time spent engaged
in activities related to the Properties relative to the time spent by such
employee on other Barrick business); reasonable travel, transportation and
vehicle costs incurred in the course of working on or for the benefit of the
Properties; and actual charges for machinery, tools, equipment, camp facilities
and other materials and assets used or employed in Operations, shall also be
deemed added to and included in Expenditures. In addition to the foregoing,
Barrick may also include as Expenditures for each most recently completed Annual
Period, general and administrative expenses incurred by Barrick and/or its
Affiliates in respect of Operations up to but not exceeding an amount equal to
5% of the direct Expenditures incurred by Barrick during such Annual Period;

 

(v)        “Exploration Camp” means the existing exploration camp of Silex
located on the Properties.

 

(w)       “Force Majeure” means any cause, event, condition or circumstances,
whether foreseeable or unforeseeable, beyond Barrick’s reasonable control,
including but not limited to, the application of any Law or any changes in Law;
action or inaction of civil or military authority; any judicial or governmental
action, order, proclamation, request or instruction; interference or opposition
by an indigenous group or an indigenous rights groups, communities or community
groups, non-government organizations (NGOs), environmentalists or other
activists; war, hostilities (whether or not war has been declared), threat of
war, act of public enemy, blockade, revolution, riot, civil unrest,
insurrection, public demonstration, civil commotion, invasion or armed conflict;
acts of terrorism; sabotage or acts of vandalism, criminal damage or the threat
of such acts; any outbreak or continuance of epidemic or pandemic (including
COVID-19), famine or plague and any consequential states of emergency and
movement restrictions; inability to obtain, or undue delay in obtaining (after
exercising commercially reasonable and diligent efforts), any licence, permit or
other authorization that may be required on reasonable terms and conditions;
curtailment or

 





4




 

suspension of activities to remedy or avoid an actual or alleged, present or
prospective violation of any Environmental Laws or any other Laws; inability
after commercially reasonable effort to obtain contractors, subcontractors,
workmen, labour, parts, equipment, materials or supplies on reasonable terms and
conditions; failure, delay or suspension of transportation; strike, lock out or
labour disputes; unplanned shutdown; accidents; breakdown or loss or damage to,
or failure of plant, machinery, equipment, materials or facilities; natural
disasters or other extreme weather or environmental conditions including
lightning, earthquake, flooding, wind, storm, fire, landslip, natural disasters
and phenomena including meteorites and volcanic eruptions and other acts of God;
but not including lack of funds or market conditions generally (and not
resulting from any such Force Majeure events, conditions or circumstances).

 

(x)        “Golden Entities” means, collectively, Golden US, Golden Lux, Golden
Spain and Silex, and “Golden Entity” means any of them.

 

(y)        “Governmental Authority” means any nation, state or local or other
governmental entity or authority of any nature, including any governmental
ministry, agency, branch, department or official, and any court, regulatory or
administrative board or other tribunal.

 

(z)        “JVCO” has the meaning assigned to in Section 9.1.

 

(aa)      “JV Formation Date” has the meaning assigned to in Section 5.4.

 

(bb)      “Law” or “Laws” means all applicable national, provincial and local
laws (statutory and common), rules, ordinances, treaties, regulations,
judgments, decrees, and other valid governmental restrictions, including permits
and other similar requirements, whether legislative, municipal, administrative
or judicial in nature.

 

(cc)      “NI 43-101” means National Instrument 43-101, “Standards of Disclosure
for Mineral Projects” applicable to all companies listed on a Canadian stock
exchange, as the same may be amended from time to time.

 

(dd)      “Notices” has the meaning assigned to it in Section 15.1.

 

(ee)      “Objection Notice” has the meaning assigned to it in Section 8.2.

 

(ff)        “OPCO” has the meaning assigned to it in Section 9.1.

 

(gg)     “Operations” includes any and every kind of mineral prospecting,
exploration and development and related reclamation and remediation work (but
not mining) and all assessments, studies and reports relating thereto and all
associated activities which Barrick in its sole discretion performs or has
performed for it on or in respect of the Properties or the products derived
therefrom.

 

(hh)      “Option” has the meaning assigned to it in Section 5.1.

 





5




 

(ii)    “Option Period” means the period beginning on the Effective Date and
ending on the earlier of the 8th anniversary of the Effective Date or the
effective date of Barrick’s exercise of the Option.

 

(jj)     “Other Party” has the meaning assigned to it in Section 17.2.

 

(kk)     “Other Permits” means any additional licenses, franchises, permits,
orders, consents, approvals, registrations, authorizations, and qualifications
to be obtained by Barrick to conduct its Operations (or if such Other Permits
cannot legally be obtained by Barrick, as requested by Barrick in writing after
the Effective Date to be obtained by Silex or OPCO, as applicable), in order to
permit Barrick to conduct its Operations.

 

(ll)      “Party” means a party to this Agreement and its successors and
assigns.

 

(mm)   “Permits” has the meaning assigned to it in Section 2.1(t), and shall
also be deemed to include any and all Other Permits, as the context requires.

 

(nn)     “Permitted Encumbrances” means, with respect to the Properties, (i) the
Underlying Royalties, (ii) Encumbrances for assessments, obligations under
workers’ compensation or other social welfare legislation or other requirements,
charges or levies  of  any  Governmental  Authority,  in each case not yet
overdue; (iii)  Encumbrances with respect to Taxes that are not yet due and payable; (iv)  easements,
servitudes, rights-of-way and other rights, exceptions, reservations,
conditions, limitations, covenants and other restrictions that will not
materially interfere with, materially impair or materially impede operations on
the Properties, and (v)  the rights reserved to or vested in any Governmental
Authority of the Province of Salta to control or regulate the Properties.

 

(oo)    “Person” means any individual, partnership, limited partnership, joint
venture, syndicate, sole proprietorship, company or corporation with or without
share capital, unincorporated association, limited liability company, trust,
trustee, executor, administrator or other legal personal representative,
Governmental Authority or entity however designated or constituted.

 

(pp)    “Pre-Feasibility Study” means a study that analyzes the feasibility of
developing a mine on the Properties meeting the standards of NI 43-101 for a
Pre-Feasibility Study and the NI 43-101 definition of “Pre-Feasibility Study,”
showing a mineral resource of not less than 2 million Au equivalent ounces
within the Properties (calculated using the base-case metal prices for gold and
silver set forth therein), and a positive pre-tax internal rate of return
(greater than zero).

 

(qq)     “Properties” means:

 

(i)         the mining rights described in Part 1 of Schedule A Concessions, all
of which were granted by a judge in the Salta Mining Court under the provisions
of the Argentine Mining Code and are located in the Province of Salta,
Argentina, and any permits, claims, leases, concessions or other form of mineral
tenure which may replace the same (the “Concessions”); and

 





6




 

(ii)        and any and all surface, easement, water, access and other rights of
and to any lands wholly or partially within the Area of Interest held by or for
and of the Golden Entities, including the easements described in Part 2 of
Schedule A (the “Easements”) and the applications for water concessions
described Part 3 of Schedule A to this Agreement, and all other surface rights
held in fee or under lease, licence, easement, right of way or other rights of
any kind,

 

and with respect to (i) or (ii), all renewals, extensions and amendments thereof
or substitutions therefor, subject to reductions from time to time in accordance
with Section 6.8 and additions thereto by operation of Article 17.

 

(rr)     “Proprietary Property” means all intellectual property owned or held by
Barrick or any of its Affiliates, including (i) patents and patent applications,
(ii) copyrights and applications in copyright, domestic or foreign, and all
underlying works of authorship, (iii)  computer programs, computer databases
(but not the Technical Data contained therein), computer program flow diagrams,
source codes and object codes, (iv) trade secrets, software, license rights,
methods, process, know-how, formulae and algorithms and (v) all licenses related
to intangible property incorporating any of the foregoing.

 

(ss)     “Qualified Person” means an individual who (i) is an engineer or
geoscientist with at least five years experience in mineral exploration, mine
development or operation or mineral project assessment, or any combination of
these; (ii) has experience relevant to the subject matter of the mineral project
and the technical report; and (iii) is a member in good standing of a
professional association. The Parties acknowledge and agree that the definition
of “Qualified Person” under this Agreement will be deemed to be automatically
modified if the definition of that term is modified in NI 43-101.

 

(tt)       “Shareholders’ Agreement” means the shareholders’ agreement to be
entered into among Barrick and Golden US, Golden Lux and JVCO upon the JV
Formation Date, the form of which is attached as Schedule B to this Agreement.

 

(uu)      “Shares” means common shares in the capital of JVCO.

 

(x)      “Taxes” means taxes of any nature, including without limitation, income
taxes, ad valorem taxes, stamp taxes, transfer taxes, valued added taxes,
withholding taxes, imposts, duties, levies, charges and other similar payments
to any Governmental Authorities, whether domestic or foreign and otherwise.

 

(ww)   “Technical Data” means engineering studies, consultants’ reports and
working papers, pre-feasibility reports, feasibility reports, mine plans,
surface and underground maps, assays, samples, cores, analyses, geologic and
geophysical maps, engineering maps, photographs, drill logs, exploration
reports, environmental studies, reserve studies and reports, metallurgical
studies and reports and all other information and data in printed or electronic
form concerning the condition, geology, mineral potential, physical
characteristics, mineability or other technical matters related to the
Properties or the conduct of the Operations.

 





7




 

(xx)    “Technical Report” means a report prepared, filed and certified in
accordance with this Agreement and NI 43-101F.

 

(yy)   “Transfer” means, when used as a verb, to sell, grant, transfer, assign,
dispose of or to commit to do any of the preceding; and when used as a noun, a
sale, grant, assignment, transfer, disposal or a commitment to do any of the
preceding.

 

(zz)      “Underlying Royalties” means a 1% net smelter return royalty on:

 

(i)         100% of the sale value of all minerals produced and all of the
products obtained from the El Quevar II concession (as identified in Part 1 of
Schedule A); and

 

(ii)       50% of the sale value of all of the minerals produced and all of the
products obtained from the Castor concession (as identified in Part 1 of
Schedule A),

 

payable to Cascadero Minerals S.A. (as successor in interest to Salta
Exploraciones S.A.) pursuant to the Underlying Royalty Agreement.

 

(aaa)  “Underlying Royalty Agreement” means the Contrato de Exploracion con
Option a Compra dated March 16, 2006 between Salta Exploraciones S.A. and Silex.

 

(bbb)   “Underlying Royalty Concessions” means the El Quevar II and Castor
concessions (as identified as such in Part 1 of Schedule A).

 

(ccc)    “$” means United States dollars.

 

1.2       Gender, Number and Other Terms. Unless the context otherwise requires,
words importing the singular include the plural and vice versa, words importing
gender include all genders, words importing persons includes individuals,
partnerships, associations, trusts, unincorporated organizations and
corporations, “or” is not exclusive and “including” is not limiting, whether or
not non-limiting language (such as “without limitation”) is used.

 

1.3       Headings. The inclusion of headings in this Agreement is for
convenience only and does not affect the construction or interpretation of this
Agreement.

 

1.4       Statutes. Unless otherwise stated, any reference to a statute includes
and is a reference to such statute and to the regulations made pursuant to it,
with all amendments thereto, and to any statute or regulations that may be
passed that supplement or supersede such statute or such regulations.

 

1.5       No Contra Preferentum. The Parties intend that the language in this
Agreement be construed as a whole and neither strictly for nor strictly against
any of the Parties.

 

1.6       Governing Law and Attornment. This Agreement is governed by and
construed in accordance with the law of British Columbia and the law of Canada,
without regard to principles of conflicts of law that would impose a law of
another jurisdiction. Except as set forth in Section 8.2, the Parties shall
refer all disputes and claims, whether for damages, specific performance,
injunction, declaration or otherwise, both at law and equity, arising out

 





8




 

of, or in any way connected with, this Agreement to the courts of British
Columbia and each of the Parties hereby attorns to the jurisdiction of the
courts of British Columbia.

 

 

1.7       Schedules. Attached to and forming part of this Agreement are the
following Schedules:

 

Schedule A-Properties

Schedule B-Form of Shareholders’ Agreement

Schedule C-Underlying Royalty Agreement

Schedule D-Permits

Schedule E-Form of Services Agreement

Schedule F-Silver Royalty Agreement

Schedule G-Form of Subscription Agreement

Schedule H-Disclosure Schedule

 

1.8       Meaning of Knowledge. Any representation or warranty that is made on
the basis of the knowledge or awareness of the Golden Entities, or any of them,
shall be deemed to refer to the best of the knowledge or awareness of the
current officers and senior employees of the Golden Entities whose employment
responsibilities relate to the matter in question after reviewing all relevant
records and making due inquiries regarding the relevant matter in question.

 

1.9       Currency Exchange. Expenditures that are incurred in Argentinean pesos
shall be valued in United States dollars for the purposes of determining whether
the requirements of Sections

4.10 and 5.2 have been met, based on the daily rate posted by BCRA (Reserve Bank
of Argentina) on their official website.

 

2.         REPRESENTATIONS AND WARRANTIES

 

2.1       Golden Entities’ Representations and Warranties. The Golden Entities
hereby represent and warrant, jointly and severally, to Barrick that:

 

(a)        each Golden Entity is a corporation duly organized and validly
existing in the jurisdiction of its incorporation and is qualified to do
business and in good standing
under  the  laws  of:  (i)  Delaware,  United  States,  in  the  case  of  Golden  US,

(ii) Luxembourg, in the case of Golden Lux, (iii) Spain, in the case of Golden
Spain, and (iv) Argentina (including any local Law of the province of Salta), in
the case of Silex;

 

(b)        all of the issued and outstanding shares and other securities of
Silex are held, legally and beneficially by Golden Lux and Golden Spain, free
and clear of all Encumbrances, other than Encumbrances for Taxes not yet due and
payable (“Permitted Tax Encumbrances”), and no Person other than Golden Spain
has any right to acquire or vote any shares or other securities of Silex (other
than the single share held by Golden Lux); all of the issued and outstanding
shares and other securities of Golden Spain are held, legally and beneficially
by Golden Lux, free and clear of all Encumbrances (other than Permitted Tax
Encumbrances) and no Person other than Golden Lux has any right to acquire or
vote any shares or other securities of Golden Spain; and all of the issued and
outstanding shares and other securities of Golden Lux are held, legally and

 





9




 

beneficially by Golden US, free and clear of all Encumbrances (other than
Permitted Tax Encumbrances) and no Person other than Golden US has any right to
acquire or vote any shares or other securities of Golden Lux;

 

(c)        each of them has the legal capacity to enter into and perform this
Agreement and all transactions contemplated herein and all necessary corporate
approvals and authorizations (including, without limitation, all required
shareholder approvals) required to authorize it to enter into and perform this
Agreement, in each case have been properly obtained and are in full force and
effect;

 

(d)        this Agreement has been duly executed and delivered by each of them
and is valid and binding upon each of them in accordance with its terms, except
as such enforceability may be affected by applicable bankruptcy, reorganization,
insolvency, moratorium, or similar Laws affecting creditors’ rights generally,
or by general principles of equity;

 

(e)        no consent or approval of any Governmental Authority or other Person
is required for the execution, delivery or performance by it of this Agreement;

 

(f)         none of them is subject to any governmental order, judgment, decree,
debarment, sanction or Laws that would preclude or prevent the entering into
this Agreement or the performing of its actions as contemplated herein, or the
permitting or implementation of Operations under this Agreement;

 

(g)        each of them is solvent, able to pay its indebtedness as it matures,
and has capital sufficient to carry on its business, and does not contemplate
filing a proceeding in any jurisdiction for bankruptcy or insolvency;

 

(h)        no broker, finder or investment banker is entitled to any brokerage,
finder’s or other fee or commission in connection with the transactions
contemplated by this Agreement based upon arrangements made by or on its behalf;

 

(i)         (i) Silex is in exclusive possession of and is the sole legal and
beneficial owner of the Properties free from all Encumbrances (except for
Permitted Encumbrances) and has good and marketable title to the Concessions and
the Easements comprising a portion of the Properties as well as the Exploration
Camp; (ii) no Person (other than Silex and Barrick pursuant to this Agreement)
has any interest in or to any of the Properties or any right to acquire any
interest in or to any of the Properties; and, without limiting the generality of
the foregoing, none of the Golden Entities is a party to, or bound by, and there
are no, agreements or options to grant, convey or reserve any interest or any
right capable of becoming an interest in any of the Properties; (iii) the
Concessions and the Easements are validly in force pursuant to all applicable
Laws; (iv) the Properties are in good standing and all obligations and
requirements to keep the Properties valid and in good standing including the
provisions of all Laws have been complied with; (v) there are no actual, pending
or, to the knowledge of the Golden Entities, threatened claims, actions or
procedures, of any kind, including judicial or other applications of easement
over the surface area of the Properties that have or could affect the free
exploration, exploitation, ownership, possession or tenancy of those Properties;
(vi) except as disclosed in Section 2.1(i) of Schedule H, there are no third

 





10




 

parties holding mining rights or mining petitions or claims which to the
knowledge of the Golden Entities have been asserted that have or could have a
preferential right over the Concessions; (vii) to the knowledge of the Golden
Entities, no Person has requested or claimed mining rights over the same area
covered by the Concessions; (viii) none of the Concessions or the Easements are
subject to cancellation or forfeiture and the Golden Entities are not aware of
any matter which could be reasonably expected to prejudice the renewal of those
Concessions or Easements or of any outstanding obligations in relation to those
Concessions and Easements; (ix) the Golden Entities have performed all
obligations required to be performed by them under any contracts or applicable
Laws related to the Properties to which they have been a party or subject to and
were not and are not in default under any such contract or applicable Laws; and
(x) none of the Golden Entities has received any notice that the water
concession applications described Part 3 of Schedule A have been denied or are
in any way deficient, incomplete or invalid, and such applications are being
processed in the ordinary course; there have been no objections or challenges to
the water concession applications described Part 3 of Schedule and to the
knowledge of the Golden Entities, there is no basis for any objection or
challenge;

 

(j)         as of the date hereof, none of the Golden Entities directly or
indirectly own or hold within the Area of Interest (as defined in Section 17.1)
any mining rights other than as set out in Schedule A;

 

(k)        Silex does not own or hold surface land in excess of the thresholds
set forth by the Argentine Rural Land Law # 26,737;

 

(l)         except as disclosed in Section 2.1(l) of Schedule H, there is no
overlapping between
the  Properties  and  (i)  hydrocarbons  permits,  licenses  or  concessions,  and/or

(ii) renewable energy projects; and /or (iii) protected areas potentially
affecting the development of the Properties, and/or indigenous communities;

 

(m)       to the knowledge of the Golden Entities there are no Laws preventing
or affecting the development of the Properties as currently contemplated by
Silex and/or the conduct of exploration activities thereon, except as disclosed
in Section 2.1(m) of Schedule H;

 

(n)        no Person has any royalty or other interest whatsoever in production
from all or any part of the Concessions other than the Underlying Royalties and
the royalties payable under applicable Law to the federal Government of
Argentina or the provincial Government of Salta; the Underlying Royalties will
be payable only on the Underlying Royalty Concessions and no other part of the
Concessions or any other mining rights are subject to the Underlying Royalties;

 

(o)        a true, correct and complete copy of the Underlying Royalty Agreement
is attached in its entirety as Schedule C and there are no other agreements
between any of the Golden Entities and any other Person pertaining to any of the
Properties; the Underlying Royalty Agreement is a legal, valid, binding and to
the knowledge of the Golden Entities, enforceable agreement in full force and
effect; Silex has observed and performed all of its covenants under the
Underlying Royalty Agreement; all of Silex’s rights under the Underlying Royalty
Agreement are in good standing and in full force

 





11




 

and effect; there has been no default by any party under the terms of such
agreement; no notice of termination of or default or failure under the
Underlying Royalty Agreement has been given by either party thereto; and all
provisions of the Underlying Royalty Agreement have been duly performed and
complied with by Silex, and to Silex’s knowledge, by the other party thereto;
and Silex has not assigned the Underlying Royalty Agreement in whole or in part
and Silex is entitled to the full benefit of the Underlying Royalty Agreement;
publicly available records as of the date hereof reflect that Cascadero Minerals
S.A. is the sole owner of the Underling Royalty and to the knowledge of the
Golden Entities, except as set forth in Schedule 2.1(o) of Schedule H, no other
Person has any right or interest in the Underlying Royalty;

 

(p)        Silex has all necessary surface and access rights under the Mining
Code to conduct exploration activities it has conducted or is conducting on the
Properties; except as disclosed in Section 2.1(p) of Schedule H no private
surface or access rights are held by any third parties within the Area of
Interest; the easements and the applications for water concessions comprising a
portion of the Properties have been duly registered, recorded, and issued
pursuant to all applicable Laws in the Province of Salta and are in good
standing, and the information in Part 2 and Part 3 of Schedule A is complete and
accurate;

 

(q)        all rentals, taxes, duties, royalties, rates, charges, fees or other
levies of every nature and kind heretofore levied against the Properties have
been fully and timely paid and satisfied;

 

(r)         Except as disclosed in Section 2.1(r) of Schedule H, there are no
environmental or other liabilities, claims or circumstances relating to the
Properties which affect or might be reasonably be expected to affect the
Properties; except as disclosed in Section 2.1(r) of Schedule H, all activities
on or in relation to the Properties up to the Effective Date (including but not
limited to: performance of minimum assessment work and filing of reports with
respect to minimum assessment work, obtaining an environmental insurance policy
if and when applicable, glacier revaluation under Law

# 26,639 when applicable, ILO 169 indigenous consultation when applicable,
requirements under any Law related to protected areas if and when applicable)
performed by or on behalf of Silex and, to the knowledge of the Golden Entities,
any other third party, have been in compliance with all applicable Laws
including all Environmental Laws and all of the Permits (with respect to
activities performed by or on behalf of Silex) and no conditions exist which
could give rise to the making of a remediation order or similar order in respect
of the Properties, or which could reasonably be expected to subject Barrick, any
of its Affiliates, or OPCO or JVCO when incorporated, to any liability.  Without
limiting the foregoing:

 

(i)         none of the Golden Entities has received from any Governmental
Authority or any other Person any notice of, or communication relating to, any
actual or alleged breach of any Laws including Environmental Laws and Permits
and there are no outstanding work orders or actions required to be taken
relating to environmental matters respecting the Properties or any operations
carried out thereon; and

 





12




 

(ii)        there have to the knowledge of the Golden Entities been no spills,
discharges, leaks, emissions, ejections, escapes, dumpings or other releases of
any kind of any toxic or hazardous substances in, on or under the Properties or
the environment surrounding it and there is to the knowledge of the Golden
Entities no presence of polychlorinated biphenyl in, on or under the Properties;

 

(s)        except as described in Section 2.1(s) of Schedule H, the Properties
are free and clear of all unprotected open mine shafts, mine openings or
workings, open pits, rock stockpiles, mine tailings or waste materials;

 

(t)         (i) Silex holds, and at all times has held, all licenses,
franchises, permits, orders, consents, approvals, registrations, authorizations,
concessions, qualifications and filings with and under all applicable Laws
necessary for the lawful conduct of its activities on the Properties, all of
which are listed in Schedule D (the “Permits”); (ii) all such Permits are in
full force and effect; (iii) Silex has complied with the terms of the Permits
and there are no pending modifications, amendments or revocations of any such
Permits; (iv) Silex has timely applied for all required renewals and updates of
such Permits as needed to conduct its operations on the Properties; (v) there
are no pending or, to the knowledge of the Golden Entities, threatened legal,
administrative, regulatory or other suits, actions, claims, audits, assessments,
arbitrations or other proceedings or investigations or inquiries with respect to
the possible revocation, cancellation, suspension, limitation or nonrenewal of
any Permits, and there has occurred no event which (whether with notice or lapse
of time or both) could reasonably be expected to result in or constitute the
basis for such a revocation, cancellation, suspension, limitation or nonrenewal
thereof; and (vi) true, correct and complete copies of all of the Permits have
been delivered to Barrick by Silex. Except for additional permits and approvals
that Barrick may need in connection with its Operations, no consent or approval
of any Governmental Authority or any other Person is required under or in
respect of any Permit for the execution, delivery or performance of this
Agreement (including without limitation, the right of Barrick or its Affiliates
to conduct their Operations under the Permits or the transfer of the Properties
and the Permits by Silex to OPCO when incorporated), and the execution and
delivery of this Agreement, the consummation of the transactions contemplated
hereby or the performance by Silex of its obligations hereunder will not result
in the suspension, cancellation, revocation, impairment, forfeiture or
nonrenewal of any Permit;

 

(u)        to the knowledge of the Golden Entities, Silex has delivered to or
made available for inspection by Barrick all information concerning title to the
Properties in its possession or control and has delivered to or made available
for inspection by Barrick all Existing Data in its possession and control;

 

(v)        Silex has conducted all exploration activities and other operations
on the Properties in accordance with sound mining, environmental and other
applicable mining industry standards and practices and in compliance with the
terms and provisions of any applicable leases, Permits, contracts and other
agreements and authorizations pertaining to the Properties;

 





13




 

(w)       the Golden Entities have the unrestricted right to deliver the
Existing Data to Barrick pursuant to this Agreement and to transfer title of the
Properties, Permits and Underlying Royalty Agreement to OPCO in accordance with
the terms of this Agreement; and

 

(x)        the Properties are all located in the Province of Salta and to the
knowledge of the Golden Entities outside of any current border dispute areas
with the neighboring province of Jujuy. To the knowledge of the Golden Entities
neither the Province of Jujuy nor any other third parties different from Silex
have or are entitled to claim ownership rights over the Properties;

 

(y)        the execution and delivery of this Agreement by the Golden Entities
and the grant of rights to Barrick under this Agreement will not conflict with
or be in contravention of any Law or conflict with rights of third parties or
result in a breach of or default under any agreement or other instrument of
obligation to which any of the Golden Entities is a party or by which any of the
Golden Entities or the Properties may be bound;

 

(z)        there are not any suits, actions, investigations, prosecutions,
proceedings, claims or disputes, actual, pending or to the knowledge of the
Golden Entities threatened, against or affecting any of the Golden Entities that
relate to or could have an adverse effect on the Properties and to the knowledge
of the Golden Entities there are no grounds on which any such suit, action,
prosecution, investigation or proceeding might be commenced;

 

(aa) none of them, nor any of their respective directors, officers, employees or
agents has knowingly offered or given on its behalf, anything of value to any
official of a Governmental Authority, any political party or official thereof or
any candidate for political office, for the purpose of any of the following:

 

(i)         influencing any action or decision of such person in such person’s
official capacity, including a decision to fail to perform such person’s
official function in order to obtain or retain an advantage in the course of
business;

 

(ii)        inducing such person to use such person’s influence with any
Governmental Authority to affect or influence any act or decision of such
Governmental Authority to assist it in obtaining or retaining business for,
with, or directing business to, any person or otherwise to obtain or retain an
advantage in the course of business; or

 

(iii)       where such payment would constitute a bribe, rebate, payoff,
influence payment, kickback or illegal or improper payment to assist it in
obtaining or retaining business for, with, or directing business to, any person;

 

(bb) none of them nor any of their respective directors, officers, employees or
agents has taken any action that would cause it to be in violation in any
material respect of any Anti-Corruption Law; and

 





14




 

(cc) there are no indigenous community settlements that are located within the
area of the Properties; to the knowledge of the Golden Entities there are no
indigenous rights or other interests that are currently asserted in respect of
the Properties.

 

2.2       Barrick’s Representations and Warranties. Barrick hereby represents
and warrants to each of the Golden Entities that:

 

(a)        it is a corporation duly organized and validly existing in the
jurisdiction of its incorporation and it or Barrick Sub is qualified to do
business and in good standing under the laws of Argentina and the Province in
which the Properties are located;

 

(b)        it has the legal capacity to enter into and perform this Agreement
and all transactions contemplated herein and all necessary corporate approvals
and authorizations required to authorize it to enter into and perform this
Agreement, in each case have been properly obtained and are in full force and
effect;

 

(c)        the execution and delivery of this Agreement by Barrick will not
conflict with or result in a breach of or default under any agreement or other
instrument of obligation to which Barrick is a party or by which it may be
bound;

 

(d)        this Agreement has been duly executed and delivered by and
constitutes a legal, valid and binding obligation of Barrick, valid and binding
upon Barrick in accordance with its terms; except as such enforceability may be
affected by applicable bankruptcy, reorganization, insolvency, moratorium, or
similar Laws affecting creditors’ rights generally, or by general principles of
equity;

 

(e)        no consent or approval of any Governmental Authority or other Person
is required for the execution, delivery and performance by it of this Agreement,
except for the need for any Other Permits to conduct its Operations and if
applicable, pursuant to Law 27442; and

 

(f)        it is not subject to any governmental order, judgment, decree,
debarment, sanction or Laws that would preclude or prevent the entering into
this Agreement or the performing of its actions as contemplated herein, or the
permitting or implementation of Operations under this Agreement.

 

2.3       Exclusive Benefit of Representations and Warranties.

 

(a)        The representations and warranties contained in Section 2.1:

 

(i)         are provided for the exclusive benefit of Barrick and a breach of
any one or more of them may be waived by Barrick in writing in whole or in part
at any time without prejudice to its rights in respect of any other breach of
the same or any other representation or warranty; and

 

(ii)       subject to the limitations set forth in Section 10.5, shall survive
the execution and delivery of this Agreement, the exercise of the Option
hereunder by Barrick and the termination of this Agreement.

 





15




 

(b)        The representations and warranties contained in Section 2.2:

 

(i)         are provided for the exclusive benefit of each of the Golden
Entities and a breach of any one or more of them may be waived by any of the
Golden Entities in whole or in part at any time without prejudice to its rights
in respect of any other breach of the same or any other representation or
warranty; and

 

(ii)       subject to the limitations set forth in Section 10.5, shall survive
the execution and delivery of this Agreement, the exercise of the Option
hereunder by Barrick and the termination of this Agreement.

 

2.4       Limitation of Warranties. It is agreed between the Parties that any
technical, economic or geological information of any nature, including without
limitation any studies, reports, mining models, assays, drill hole data,
geochemical reports, recovery reports and other information concerning the
Properties and the existence, location, quantity, quality or value of any
minerals thereon or therein, provided to, or made available by one Party to
another Party under this Agreement, including without limitation pursuant to
Sections 7.1 and 11.1, is provided without representation or warranty and is at
the sole risk of the Party receiving the same. Such information is provided “AS
IS, WHERE IS” and EACH PARTY EXPRESSLY DISCLAIMS ALL EXPRESS OR IMPLIED
WARRANTIES CONCERNING THE SAME, AND EXPRESSLY EXCLUDES ANY WARRANTIES OF
MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE.

 

3.         SUBSCRIPTION FOR SHARES

 

3.1       The Parties acknowledge and agree that concurrent with the execution
of this Agreement, Barrick shall enter into a subscription agreement with Golden
US in the form attached hereto as Schedule G (the “Subscription Agreement”)
whereunder Barrick will subscribe for common shares of Golden US for an
aggregate subscription price of $1,000,000.

 

4.         GRANT OF EXPLORATION RIGHTS

 

4.1       Grant of Exploration Rights. Silex hereby irrevocably grants to
Barrick and its servants, agents and independent contractors, for the entire
Option Period, the sole and exclusive (subject to Silex’s rights and obligations
under Sections 4.4 and 10.2) right and option to:

 

(a)        enter upon and have immediate possession of the Properties;

 

(b)        carry out Operations on the Properties as Barrick may in its sole
discretion determine;

 

(c)        bring and install on the Properties and remove from time to time such
buildings, plant, machinery, equipment, tools, appliances and supplies
(excluding any buildings, plant, machinery, equipment, tools, appliances and
supplies owned by Silex or any of its contractors) as Barrick may deem
necessary; and

 

(d)        remove from the Properties reasonable quantities of rocks, ores,
minerals and metals and to transport the same for the purpose of sampling,
testing and assaying.

 





16




 

The Golden Entities acknowledge and agree that Barrick may enter into an
intercompany services agreement with Barrick Sub so that the latter may carry
out any or all of the above activities. For greater certainty, none of the
Golden Entities shall, subject to Silex’s rights and obligations under Sections
4.4 and 10.2, carry out any Operations or other mining activities on the
Properties during the Option Period and Silex shall provide to Barrick written
evidence of the foregoing limitation, in form satisfactory to Barrick acting
reasonably, filed with the appropriate Governmental Authority.

 

4.2       Standard of Conduct. In exercising its rights under Section 4.1,
Barrick shall, and shall cause its Affiliates to, comply with all applicable
Laws and Permits and Other Permits and carry out Operations in a good and
workmanlike manner and in substantial accordance with sound mining and other
applicable industry standards and practices.

 

4.3       Control of Operations During Option Period. During the Option Period,
Barrick has the sole right to determine the nature, timing, scope, extent and
method of all Operations without any obligation to obtain the approval or
consent of any of the Golden Entities.

 

4.4       Silex to Provide Camp Services. From and after the Effective Date
Silex shall continue to operate and manage the Exploration Camp, pursuant to the
services agreement to be entered into between Golden US, Silex and Barrick
concurrently with the execution of this Agreement in the form attached hereto as
Schedule E (the “Services Agreement”). Notwithstanding the foregoing, at any
time after the earlier of:

 

(a)        Barrick having incurred the Expenditure Commitment, or

 

(b)        there having been a change in Control of any of the Golden Entities,

 

Barrick may terminate the Services Agreement and appoint Barrick Sub or any
other qualified Person as the operator or manager of the Exploration Camp.
Barrick Sub and/or any qualified Person appointed by Barrick to operate or
manage the Exploration Camp shall do so in accordance with applicable Laws and
applicable industry standards and practices, and shall maintain the Exploration
Camp and the equipment and facilities thereon in a neat, orderly and sanitary
manner. Such operator or manager shall properly maintain all of the equipment at
the Exploration Camp in such a manner as to keep it in good working condition,
reasonable wear and tear excepted. For the purposes of this Agreement, any
payments or reimbursements made by Barrick under the terms of the Services
Agreement shall be deemed to be Expenditures.

 

4.5       Concession Maintenance Obligations. Unless this Agreement is
terminated earlier, during the Option Period, Barrick shall timely pay and
perform the Concession Maintenance Obligations.

 

4.6       Liens and Encumbrances. Barrick shall keep the title to the Properties
free and clear of all Encumbrances resulting from its Operations other than
Permitted Encumbrances and Encumbrances arising or resulting from pre-existing
conditions or circumstances prior to the Effective Date or acts or omissions of
Silex.

 





17




 

4.7       Reclamation and Remediation. If this Agreement is terminated and
Barrick does not exercise the Option, Barrick shall reclaim and remediate the
Properties, to the extent disturbed by Barrick during the Option Period but
excluding any disturbances or environmental conditions that existed prior to the
Effective Date (except to the extent the same were re- disturbed by Barrick) or
resulting from any acts or omissions of Silex, in accordance with applicable
Laws. Silex, to the extent it is legally able to do so, hereby agrees to grant
to Barrick and its servants, agents and independent contractors such access to
the Properties following termination as is reasonably necessary to complete such
reclamation work. If Barrick exercises the Option and the Parties enter into the
Shareholders’ Agreement, the reclamation obligations associated with any
disturbances of the Properties made by Barrick during the Option Period shall
become obligations of JVCO and OPCO.

 

4.8       Covenants of Golden Entities.  The Golden Entities, jointly and
severally, shall, and after the transfer of the Properties, Permits and
Underlying Royalty Agreement to OPCO pursuant to Section 9.1, shall cause JVCO
and OPCO to:

 

(a)        subject to the payment and performance of the Concession Maintenance
Obligations to be made and performed by Barrick pursuant to Section 4.5, take
all actions necessary to maintain the Properties, as valid and in good standing
in the name of Silex and after the transfer of the Properties to OPCO pursuant
to Section 9.1 in the name of OPCO, and promptly inform Barrick of any
occurrence or non-occurrence that is likely to affect the validity or good
standing of the Properties;

 

(b)        maintain the Permits in Silex's name and after the transfer of the
Permits to OPCO pursuant to Section 9.1 in the name of OPCO, and after the
Effective Date obtain and maintain all Other Permits (that are in Silex’s name
pursuant because they cannot legally be in Barrick’s name and subject to the
provisions of Section 4.9(e)) in Silex’s name and after the transfer of the
Permits to OPCO pursuant to Section 9.1 in the name of OPCO; maintain the
Permits and all such Other Permits in good standing; authorize Barrick and any
of its Affiliates designated in writing to carry on Operations under such
Permits (and any Other Permits that are in Silex’s name because they cannot
legally be in Barrick’s name), and Silex shall provide all such powers of
attorney or other authorizations as are required by Barrick in respect of the
foregoing;

 

(c)        not grant any Encumbrance nor cause or permit any Encumbrances (other
than Permitted Encumbrances (provided that the Golden Entities shall be
responsible for any of the matters set forth in paragraphs (ii) or (iii) of the
definition of Permitted Encumbrances when they become due, other than such
matters which are Barrick’s responsibility under this Agreement) to be placed on
or against any of the Properties, the Permits or the Underlying Royalty
Agreement or on or against JVCO or OPCO or their respective assets;

 

(d)        comply with all applicable Laws;

 

(e)        promptly notify Barrick of any event, circumstance, notice or claim
that may occur, take place or be received at any time after the Effective Date
that would make any of the representations  and warranties set forth in  Section
2.1 not true, correct  and

 





18




 

complete if deemed made at the time such event, circumstance, notice or claim
occurs, takes place or is received by any Golden Entity;

 

(f)        promptly notify Barrick of any notice or communication received from
any Person which affects or could reasonably be expected to affect JVCO, OPCO or
any of the Properties, the Permits or the Underlying Royalty Agreement or the
rights of Barrick in relation to any of the foregoing;

 

(g)        promptly notify Barrick of any litigation, arbitration, proceeding or
claim which is brought or threatened against Silex, JVCO, OPCO or any of the
Properties, the Permits or the Underlying Royalty Agreement and defend in good
faith, and at their cost and expense, any and all such litigation, arbitration,
proceeding or claim;

 

(h)        not commence any litigation, arbitration or other proceeding against
any third party which affects or may affect the Properties, the Permits or the
Underlying Royalty Agreement or the validity or enforceability of this
Agreement, without Barrick’s prior approval not to be unreasonably withheld;

 

(i)         take no action or inaction to invalidate any third party consents or
approvals delivered in connection with this Agreement;

 

(j)         promptly do and perform all further acts and execute and deliver all
further documents (in form and consent reasonably satisfactory to Barrick)
required by Applicable Law or reasonably requested by Barrick to give effect to
the provisions of this Agreement and the transactions contemplated hereby;

 

(k)        undertake all legal proceedings requested by Barrick and necessary to
establish the validity and enforceability of the Properties and the Permits in
accordance with Applicable Laws, at Barrick’s expense unless such proceedings
are required in respect of circumstances or conditions existing prior to the
Effective Date or resulting from any acts or omissions of Silex, OPCO or JVCO,
in which case at the Golden Entities’ expense; and

 

(l)         discharge any Encumbrances (other than Permitted Encumbrances) on or
in respect of the Properties and rectify any other issues with respect to title
to the Properties as may be necessary and as soon as reasonably practicable
provide Barrick with copies of such recording or other documentation in respect
of such actions.

 

4.9       Additional Covenants of Barrick. Barrick shall:

 

(a)        promptly notify the Golden Entities of any notice or communication
received from any Person which affects or could reasonably be expected to affect
any of the Properties, the Permits, the Other Permits or the Underlying Royalty
Agreement or the rights of the Golden Entities in relation to any of the
foregoing;

 

(b)        promptly notify the Golden Entities of any litigation, arbitration,
proceeding or claim which is brought or threatened against Barrick, Barrick Sub
or any of the Properties, the Permits, the Other Permits or the Underlying
Royalty Agreement and, to the extent the same pertain to Barrick’s Operations
and do not arise or result from pre-existing



19




 

conditions or circumstances prior to the Effective Date or acts or omissions of
Silex or OPCO, defend in good faith, and at its cost and expense, any and all
such litigation, arbitration, proceeding or claim;

 

(c)        not commence any litigation, arbitration or other proceeding against
any third party which affects or may affect the Properties, the Permits, the
Other Permits or the Underlying Royalty Agreement or the validity or
enforceability of this Agreement, without the prior approval of the Golden
Entities not to be unreasonably withheld;

 

(d)        if it exercises its rights under Section 4.5, maintain in good
operating condition the Exploration Camp and all related installations (water
wells, sanitary facilities, generators, drill core storage, etc.), reasonable
wear and tear excepted;

 

(e)        after the Effective Date obtain and maintain all Other Permits
(except for such Other Permits which cannot legally be in Barrick’s name, with
respect to which Barrick shall promptly reimburse the Golden Entities, upon
receipt of an invoice therefor, for all reasonable costs and expenses incurred
by the Golden Entities for obtaining and maintaining those Other Permits,
including fees, costs and expenses of third party consultants who assist the
Golden Entities in that process), and maintain those Other Permits in good
standing;

 

(f)        promptly provide the Golden Entities any information they reasonably
request for purposes of satisfying U.S. tax reporting requirements with respect
to JVCO or OPCO, including for purposes of making U.S. federal income tax
elections and including information required to determine OPCO’s status as a
controlled foreign corporation for U.S. income tax purposes;

 

(g)        promptly notify the Golden Entities upon hiring of a third-party
independent consultant or consultants to prepare the Pre-Feasibility Study or
the commencement of preparation of the Pre-Feasibility Study if that study is
being prepared internally by Barrick; and

 

(h)        use commercially reasonable efforts to maintain adequate community
relations in accordance with Barrick’s customary practice, but subject to and
taking into account the state of community relations as at the Effective Date.

 

4.10     Commitments.   As consideration for the grant of the Option, Barrick
agrees to incur the following Expenditures:

 

(a)        the sum of $500,000 on or before the 1st anniversary of the Effective
Date; and

(b)        the further sum of $500,000 on or before the 2nd anniversary of the
Effective Date, (collectively, the “Expenditure Commitment”).

 

5.         OPTION

 

5.1       Grant of Option. The Golden Entities hereby irrevocably grant to
Barrick the sole and exclusive right and option to acquire a 70% interest in and
to the Properties free and clear of

 





20




 

all Encumbrances other than Permitted Encumbrances (which interest will be
represented as a 70% shareholding interest in JVCO), exercisable in the manner
described in Section 5.2 (the “Option”).  Upon exercise of the Option, Barrick’s
indirect interest in the Properties will be a 70% interest and Golden Lux’s
indirect interest in the Properties will be a 30% interest, in each case,
represented by their respective shareholding interests in JVCO, which shall
wholly own OPCO (as described in Section 9.1).

 

5.2       Conditions to Exercise the Option. To exercise the Option, in addition
to the Expenditure Commitment, Barrick must:

 

(a)        subject to Section 6.1, 6.2, 6.3, 6.5 and 6.7, incur the following
additional Expenditures:

 

(i)         the sum of $1,000,000 on or before the 3rd anniversary of the
Effective Date;

(ii)       the further sum of $1,000,000 on or before the 4th anniversary of the
Effective Date;

 

(iii)      the further sum of $1,000,000 on or before the 5th anniversary of the
Effective Date;

 

(iv)       the further sum of $2,000,000 on or before the 6th anniversary of the
Effective Date;

 

(v)        the further sum of $2,000,000 on or before the 7th anniversary of the
Effective Date;

 

(vi)       the further sum of $2,000,000 on or before the 8th anniversary of the
Effective Date;

 

(b)        deliver a Pre-Feasibility Study to Silex on or before the 8th
anniversary of the Effective Date; and

 

(c)        subject to Section 5.3, at any time after Barrick has (i) incurred
the Expenditures required under Section 4.10 and 5.2(a), and (ii) delivered a
Pre-Feasibility Study as required under Section 5.2(b), but no later than 60
days after the 8th anniversary of the Effective Date, give Golden US Notice that
Barrick has completed the requirements and has elected to exercise the Option (a
“Notice of Exercise”).

 

5.3       Failure to Give Notice of Exercise. If Barrick fails to give the
Notice of Exercise to Golden US before or within 60 days after the 8th
anniversary of the Effective Date, Golden US shall give Barrick Notice of such
failure (“Notice of Failure”). Notwithstanding anything to the contrary
elsewhere in this Agreement, Barrick’s right to exercise the Option by giving
Notice of Exercise to Golden US under Section 5.2(c) will continue and the
deadline by which Barrick must give its Notice of Exercise pursuant to Section
5.2(c) will be 30 days after the receipt of the Notice of Failure.

 

5.4       Exercise of Option and Formation of JV. Upon Barrick or an Affiliate
designated by Barrick exercising the Option in compliance with Section 5.2, or
as set forth in Section 5.3

 





21




 

(the “JV Formation Date”), provided that if any approvals from any Governmental
Authority are required to be obtained by Barrick prior to it receiving its
shareholding interest in JVCO and entering into the Shareholders Agreement, the
JV Formation Date shall, at Barrick’s option, be extended to the 10th Business
Day after the date upon the last of such approvals are obtained:

 

(a)        Barrick or an Affiliate designated by Barrick shall contribute to
JVCO all of its right and interest in and to the Technical Data (except for any
of the same that constitutes Proprietary Property) obtained from its Operations,
and in the Other Permits, valued at an amount equal to the Expenditures incurred
by Barrick and its Affiliates as a contribution in kind to the capital stock of
JVCO;

 

(b)        the resulting shareholding interests in JVCO shall be as follows:
Barrick or an Affiliate designated by Barrick - 70% and Golden Lux  - 30%;

 

(c)        the agreed value of Barrick (or its designated Affiliate’s) Equity
Capital (as that term is defined in the Shareholders’ Agreement) shall be an
amount equal to the aggregate Expenditures incurred by it from the Effective
Date to the JV Formation Date and the agreed value of Golden Lux’s Equity
Capital will be in the same proportion to the value of Barrick’s initial Equity
Capital as the initial shareholding interest of Golden Lux (30%) is to the
initial shareholding interest of Barrick or its designated Affiliate (70%).

 

5.5       Shareholders Agreement.  Upon the completion of the above transactions
in Section 5.4:

 

(a)        Barrick (and if applicable its designated Affiliate), Golden US,
Golden Lux and JVCO will enter into a shareholders’ agreement in the form of the
Shareholders’ Agreement (with such modifications contemplated therein as
applicable to be made by Barrick).

 

(b)        The board of directors of JVCO shall be comprised of at least three
individuals, at least two of whom shall be nominated by Barrick and one of whom
shall be nominated by Golden Lux, as more fully described in the Shareholders’
Agreement and the OPCO board will be reconstituted by JVCO.

 

(c)        Barrick and Golden Lux shall cause OPCO to agree to pay to Golden Lux
or its Affiliated designee a 5% net smelter returns royalty on silver on the
terms set forth in the royalty agreement attached hereto as Schedule F (the
“Silver Royalty”).

 

5.6       Responsibility. Barrick shall bear all costs and liabilities
associated with the contribution by Barrick to JVCO pursuant to Section 5.4(a)
and shall defend, indemnify and save harmless Golden Lux from and against all
claims, debts, demands, suits, actions and causes of action whatsoever that may
be brought or made against JVCO by any Person and all losses, costs, expenses,
damages and liabilities (including Tax liabilities) that may be suffered or
incurred by JVCO arising out of or in connection with such contribution.

 

5.7       Continued Work Program. Barrick may, subsequent to the JV Formation
Date, continue the then current work program to completion or may terminate such
program in as orderly a fashion as it considers advisable.  Barrick may include,
as part of the first proposed Program

 





22




 

and Budget delivered under the Shareholders’ Agreement, any Expenditures
incurred by Barrick under this Section 5.37.

 

5.8       Shareholders’ Agreement. The Shareholders’ Agreement will supersede
this Agreement, except that all rights and liabilities (but no obligations other
than (i) obligations associated with a breach hereunder and (ii)
indemnifications obligations) of each Party under this Agreement in existence on
the effective date of the Shareholders’ Agreement will continue and survive the
termination of this Agreement and the Parties signing the Shareholders’
Agreement.

 

5.9       Termination for Failure to Incur Expenditures. Subject to Sections
6.1, 6.2, 6.3, 6.5 and 8.2, if Barrick fails to incur the Expenditure Commitment
or the Expenditures required pursuant to Section 5.2(a), in whole or in part, or
fails to deliver a Pre-Feasibility Study pursuant to Section 5.2(b), by the
relevant due date for performance and it has not performed the relevant portion
of the Expenditure Commitment or Expenditures required pursuant to Section
5.2(a) within 30 days of Notice from Golden US after the due date for
performance of the default, which Notice must include reasonable details of the
alleged default, or fails to give the Notice of Exercise to Golden US within 30
days after the effective date of delivery of the Notice of Failure, then Golden
US may by Notice to Barrick, terminate the Option and this Agreement except for
Sections 1.1-1.8, 2.3, 2.4, 4.7, 6.6, 10.1, 10.3, 10.4, 10.5, 13.1, 16.5 and
17.6, as well as Article 15.

 

5.10     Barrick’s Right to Terminate Option. Barrick may at any time after the
performance of the Expenditure Commitment (unless it has been excused under the
terms of this Agreement from performing the Expenditure Commitment), terminate
the Option on written Notice to Golden US by providing 30 days’ Notice of
termination to Golden US (except in the case where Barrick has been excused
under the terms of this Agreement from performing the Expenditure Commitment, in
which case it may terminate the Option immediately on written Notice to Golden
US), whereupon this Agreement, except Sections 1.1-1.8, 2.3, 2.4, 4.7, 6.6,
10.1, 10.3, 10.4, 10.5, 13.1, 16.5 and 17.6, as well as Article 15, will
terminate.

 

6.         ACCELERATION, NON-OBLIGATION AND IN-LIEU PAYMENTS

 

6.1       Acceleration. Barrick may at any time, accelerate any or all of the
Expenditure requirements contemplated by Sections 4.10 or 5.2(a).

 

6.2       In Lieu Payments / Excess Expenditures. Barrick may at any time within
30 days after the end of any Annual Period pay Golden US money in lieu of
incurring Expenditures under Sections 4.10 and 5.2(a), in which event Barrick
will be deemed to have incurred Expenditures in the same amount as the amount of
any such payment and in satisfaction of such of the provisions of Sections 4.10
and 5.2(a). Any excess Expenditures made or incurred in or with respect to any
period will be carried forward and applied as a credit against Expenditures to
be made in the next succeeding period or periods.

 

6.3       Additional Time for Force Majeure. If Barrick is prevented or delayed
by Force Majeure from incurring Expenditures in the amounts and timeframe
provided in Sections 4.10 and 5.2(a), completing a Pre-Feasibility Study as
required under Section 5.2(b), or otherwise

 





23




 

performing any of its obligations under this Agreement, Barrick shall promptly
notify the Golden Entities, and if Barrick has provided such notice, then:

 

(a)        Barrick will have such additional time after the Force Majeure event
ceases to exist as is equal to the duration of the Force Majeure event to incur
such Expenditures, deliver such studies, and/or perform such other obligations
in such amounts and times; and

 

(b)        all subsequent deadlines by which Barrick is required to perform any
of its obligations under this Agreement shall also be extended by the same
period of time as the duration of the Force Majeure event.

 

6.4       Non-Obligation. The Parties acknowledge and agree that Barrick is
obligated to incur the Expenditure Commitment (subject to Section 6.5 and 6.6),
but Barrick has the right and option but not the obligation to incur any other
Expenditures and to deliver a Pre-Feasibility Study and neither anything that
Barrick might do nor any Expenditure that it incurs will obligate it to do
anything more or to incur any further Expenditures or to prepare and deliver any
such studies or reports.

 

6.5       Inaccurate Representations and Warranties. If Barrick determines that
there are reasonable grounds for belief or concern that any of the
representations and warranties of the Golden Entities in Sections 2.1(a) through
2.1(g), 2.1(i), 2.1(n), 2.1(o), 2.1(r) or 2.1(x) are in any respect false or
untrue as of the date hereof and the Golden Entities fail to correct them to
Barrick’s reasonable satisfaction within 30 days of Notice from Barrick, then
the Expenditure Commitment will cease to be a firm commitment of Barrick and to
the extent that Barrick has not yet incurred Expenditures in an amount equal to
the Expenditure Commitment (the amount of such deficiency being referred to as
the "Expenditure Deficiency"), Barrick shall have the right and option but not
the obligation to incur Expenditures in an amount equal to the Expenditure
Deficiency on or before the 8th anniversary of the Effective Date (rather than
the time periods contemplated by Sections 4.10(a) or 4.10(b)).

 

6.6       Title Curative. If Silex’s title to all or any part of the Properties,
or its rights and interest in and to the Permits or the Underlying Royalty
Agreement, is or at any time hereafter becomes:

(i) defective, encumbered, or other than as represented in Sections 2.1(i) to
2.1(p) of this Agreement; or (ii) contested or challenged by any Person, and in
either case the Golden Entities are unable or unwilling to promptly correct the
alleged defect, Encumbrance, or impairment, or contest or challenge the same;
then Barrick shall have the right, but not the obligation, to attempt to remedy,
perfect or defend Silex’s title. If Barrick elects to remedy, perfect or defend
Silex’s title, Barrick shall not be liable to any of the Golden Entities if
Barrick is unsuccessful in, withdraws from, or discontinues litigation or other
curative work. Time being of the essence, if Barrick does attempt to perfect or
defend Silex’s title, rights and interest in and to the Properties, the Permits
or the Underlying Royalty Agreement, Silex shall execute all documents and shall
take such other actions as are reasonably necessary to assist Barrick in its
efforts. Any improvement or perfection of title to the Properties, all of its
right, title and interest in and to the Underlying Royalty Agreements, or the
Permits enures to the benefit of Silex, Barrick and JVCO (when and if
incorporated) in the same manner and to the same extent as if such improvement
or perfection had been made prior to the execution of this Agreement.   The
rights and remedies of Barrick set out in this Section 6.5 are without

 





24




 

prejudice to, and do not limit, modify or curtail any other right, remedy or
recourse that may be available to Barrick under this Agreement or at Law or
equity.

 

6.7       Costs of Title Curative. If Silex’s title to all or any part of the
Properties, the Underlying Royalty Agreement, or the Permits is now or at any
time hereafter defective, encumbered, or less than as represented in this
Agreement then, without limiting or waiving Barrick’s rights and remedies
provided hereunder or at Law or equity, the costs and expenses of remedying,
perfecting or defending title, right or interests in and to the Properties, the
Permits or the Underlying Royalty Agreement incurred by or asserted against
Barrick or any of its Affiliates, may be counted as Expenditures or may at
Barrick's option be deducted from any amounts or payments which may be or become
due or payable to any Golden Entity hereunder or under the Shareholders'
Agreement.

 

6.8       Title. Silex will continue to hold the legal, registered and
beneficial title to the Properties, the Permits and the Underlying Royalty
Agreement in its name until such time as it is required to transfer the
Properties, the Permits and the Underlying Royalty Agreement to OPCO pursuant to
Section 9.1.

 

7.         REPORTING

 

7.1       Reports to Golden US. During the Option Period, Barrick shall provide
to Golden US quarterly reports summarizing Operations conducted during the
quarter and results obtained from such Operations. Barrick will provide upon
request from the Golden Entities, the specific data-sets requested by Golden
Entities resulting from the Operations outlined in such quarterly report.
Barrick is not required to disclose any Proprietary Property or any information
or data if the disclosure of it would constitute a breach of confidence by
Barrick or any of its Affiliates.

 

8.         AUDIT

 

8.1       Audit of Expenditures. Barrick shall deliver to Golden US,
concurrently with or within 60 days after each two-year anniversary of the
Effective Date or such shorter period if shortened due to the exercise of the
Option (each, an “Audit Period”), a report setting forth in reasonable detail
the amount of Expenditures incurred by Barrick during the most recently
completed Audit Period. Within 45 days after Golden US receives such report,
Golden US may deliver Notice to Barrick that it desires to audit the
Expenditures included in the report completed by an independent firm of
certified public accountants acceptable to Barrick. If Golden US delivers such
Notice, Barrick shall cooperate with the audit and Golden US shall ensure that
it is concluded within 90 days following the date of receipt by Barrick of
Golden US’ Notice. The cost of such audit shall be borne by Golden US unless
such such audit reveals a deficiency of the amount of Expenditures by more than
10% of those required to be made pursuant to Section 5.2, in which case Barrick
shall bear the cost of such audit. If Golden US does not deliver such Notice, it
will be deemed to have waived its right to audit the report, including the
Expenditures covered by the report, and will be deemed to have accepted the
report (and the Expenditures set forth therein) for all purposes of this
Agreement.

 

8.2       Objection to Expenditures. Within 45 days following the conclusion of
an audit conducted pursuant to Section 8.1, Golden US may give Notice to Barrick
(an “Objection Notice”) if

 





25




 

Golden US believes that there have been any costs or expenses of Barrick that
have been included as Expenditures that are not Expenditures. Golden US shall
set out in detail in the Objection Notice the basis for its objection to the
inclusion of each particular expenditure for which notice is delivered. The
Parties shall attempt to resolve the dispute informally and, if the Parties have
not resolved the dispute within a period of 60 days of receipt of the Objection
Notice, the dispute shall be referred for settlement by final and binding
arbitration pursuant to the International Commercial Arbitration Act (British
Columbia). The place of arbitration will be Toronto. The language of arbitration
will be English. There will be one arbitrator who shall have no less than 5
years of expertise in the metals and mining industry as a senior executive,
accountant or lawyer and who shall not have been a director, officer or employee
of, or contractor or service provider to, any Party for a period of 5 years
preceding his or her appointment as an arbitrator.

 

If it is determined in the informal meeting or the arbitration proceeding that
expenditures set forth in the report should not have been included as
Expenditures and as a result there is a shortfall in respect of the amount of
Expenditures incurred by Barrick with respect to the applicable Audit Period:

 

(a)        for any Audit Period (other than the last Audit Period), then Barrick
may satisfy the shortfall in Expenditures by making a payment to Golden US or
incurring additional Expenditures in the amount of the deficiency within 30 days
after the determination of the amount of the deficiency (in which case Barrick
shall be deemed to have satisfied the applicable Expenditure requirement) and
until the expiration of such 30 day period, notwithstanding any other provision
to the contrary, Golden US shall not be permitted to provide Notice to terminate
the Option and this Agreement;

 

(b)        if the audit was for the final Audit Period, the exercise of the
Option by Barrick and the vesting of a 70% interest in the Properties, through a
70% shareholding interest in JVCO, shall notwithstanding such shortfall, be
valid and shall not in any way be affected by the foregoing; and Barrick shall
within 90 days of such determination (the “Cure Period”) make a payment of the
deficiency amount to Golden US to make up any such shortfall.

 

The failure by Golden US to object to the exclusion of any reported expenditure
in the manner and within the time period set out above will be deemed to be an
acceptance of the expenditure.

 

8.3       No Delay. If Golden US audits or challenges Barrick’s Expenditures
incurred pursuant to Sections 8.1 or 8.2, the rights of Barrick under this
Agreement (including the acquisition by Barrick of its 70% interest in the
Properties through a 70% shareholding interest in JVCO) and, if applicable, the
Shareholders’ Agreement, shall not in any manner be affected or delayed by the
audit process and the Parties will continue to discharge their obligations under
this Agreement and the Shareholders’ Agreement at the same time as they
coordinate the audit process.

 

9.         JVCO/OPCO

 

9.1       Within 90 days of the earlier of:

 





26




 

(a)        Barrick incurring $1,000,000 of Expenditures; and

 

(b)        the second anniversary of the Effective Date, the Golden Entities
shall:

(i)         cause Silex to incorporate a new sociedad anonima in Argentina
(“OPCO”) with bylaws that are acceptable to Barrick, acting reasonably, and that
are consistent with and do not conflict with or contravene the terms of the
Shareholders’ Agreement or this Agreement and transfer and assign to OPCO the
Properties, the Permits, the Exploration Camp, any Other Permits in Silex’s name
and the Underlying Royalty Agreement free and clear of all Encumbrances other
than Permitted Encumbrances, and without giving rise of any cost or liability
(including any Tax liability) to OPCO;

 

(ii)       cause Golden Lux to incorporate a new private company in the United
Kingdom under the Companies Act 2006, as may be amended, restated or replaced
from time to time, or such other jurisdiction as Barrick determines acting
reasonably to be registered in England and Wales (“JVCO”), with articles of
association that are acceptable to Barrick, acting reasonably, and that are
consistent with and do not conflict with or contravene the terms of the
Shareholders’ Agreement or this Agreement; and

 

(iii)      cause the shares of OPCO to be transferred to JVCO in consideration
for voting shares of JVCO to be issued in the name of Golden Lux.

 

9.2       The Golden Entities shall bear all costs and liabilities associated
with the transactions contemplated by Section 9.1 and shall indemnify and save
harmless Barrick from and against all claims, debts, demands, suits, actions and
causes of action whatsoever that may be brought or made against OPCO and/or JVCO
by any Person and all losses, costs, expenses, damages and liabilities
(including Tax liabilities) that may be suffered or incurred by OPCO and/or
JVCO, in each case, arising out of or in connection with such transactions.

 

9.3       If Barrick elects for JVCO to be incorporated in a jurisdiction other
than the United Kingdom, it shall notify Golden US, and Golden US shall have the
right to consent to the same, such consent not to be unreasonably withheld,
conditioned or delayed. Upon receipt of such consent, Barrick shall make such
revisions to the form of Shareholders’ Agreement as may be necessary to conform
those documents to the laws of the jurisdiction of incorporation of the JVCO, as
determined by Barrick acting reasonably, and agreed to by Golden US, acting
reasonably, and such revised constating documents and revised Shareholders’
Agreement shall thereupon be deemed to be the form of Shareholders’ Agreement
for the purposes of this Agreement.

 

9.4       The Golden Entities shall not permit JVCO or OPCO to conduct any
activities, carry on any business or incur any liabilities, other than, in the
case of JVCO the holding of the shares of OPCO, and in the case of OPCO, the
business, activities and liabilities provided for in this Agreement.  The Golden
Entities shall not grant any Encumbrance nor cause or permit any Encumbrances to
be placed on or against any of the shares or other securities of, or assets of,

 





27




 

JVCO or OPCO, other than Permitted Encumbrances (provided that the Golden
Entities shall be responsible for any of the matters set forth in paragraphs
(ii) or (iii) of the definition of Permitted Encumbrances when they become due,
other than such matters which are Barrick’s responsibility under this
Agreement).

 

10.       ACCESS TO PROPERTIES AND INDEMNIFICATION

 

10.1     Barrick’s Indemnification of Silex. Barrick shall defend, indemnify and
save harmless Silex and its directors, officers, employees and representatives
from and against any and all claims, debts, demands, suits, actions and causes
of action whatsoever that may be brought or made against one or more of them by
any Person and all losses, costs, expenses (including reasonable attorneys’
fees), damages and liabilities that may be suffered or incurred by them arising
out of or in connection with or relating to, whether directly or indirectly:

 

(a)        any breach of any of the representations and warranties of Barrick
set forth in Section 2.2 of this Agreement;

 

(b)        the breach by Barrick of any of its covenants under this Agreement;
and

 

(c)        any activities or Operations of Barrick (or conducted on its behalf)
on or pertaining to the Properties,

 

but excluding any and all claims, debts, demands, suits, actions and causes of
action and losses, costs, expenses, damages and liabilities that arise out of or
in connection with any of the matters set forth in Section 10.3.

 

10.2     Silex’s Access to Properties. During the Option Period, Barrick shall
grant Silex and OPCO access to the Properties on Silex’s reasonable Notice to
Barrick provided that Silex and OPCO does not unreasonably interfere with
Barrick’s operations and complies with all health and safety and other site
requirements of Barrick. With respect to such access, Barrick has no liability
to Silex or OPCO for any personal injuries including death or for any damage to
the property of Silex or OPCO unless such injury or damage is due to the gross
negligence or wilful misconduct of Barrick, its servants or agents.

 

10.3     Golden Entities Indemnification of Barrick. The Golden Entities shall
defend, indemnify and save harmless Barrick and its Affiliates and their
respective directors, officers, employees and representatives from and against
any and all claims, debts, demands, suits, actions and causes of action
whatsoever that may be brought or made against one or more of them by any Person
and all losses, costs, expenses (including reasonable attorneys’ fees), damages
and liabilities that may be suffered or incurred by them arising out of or in
connection with or relating to, whether directly or indirectly:

 

(a)        any breach of any of the representations and warranties the Golden
Entities set forth in Section 2.1 of this Agreement;

 

(b)        the breach by any of the Golden Entities of any of their respective
covenants under this Agreement; and

 





28




 

(c)        any visits to the Properties by Silex or OPCO and its officers,
employees, invitees and licensees including without limitation bodily injuries
or death at any time resulting therefrom or damage to property (subject to the
provisions of Section 10.2); and

 

(d)        any activities or operations on or with respect to the Properties on
or prior to the Effective Date.

 

10.4     Notification. Any Party who has a claim giving rise to indemnification
liability pursuant to this Agreement (an “Indemnified Party”) which results from
a claim by a third party or otherwise shall give prompt notice to the Party from
whom it is seeking indemnification (the “Indemnifying Party”) of such claim,
together with a reasonable description thereof. Failure to promptly provide such
notice shall not relieve the Indemnifying Party of any of its obligations
hereunder except to the extent that the Indemnifying Party is materially
prejudiced thereby. With respect to any claim by a third party against any Party
to this Agreement which is subject to indemnification under this Agreement, the
Indemnifying Party shall be afforded the opportunity, at its expense, to defend
or settle the claim if it utilizes counsel reasonably satisfactory to the
Indemnified Party, and promptly commences the defense of such claim and pursues
such defense with diligence; provided, however, that the Indemnifying Party
shall secure the consent of the Indemnified Party to any settlement, which
consent shall not be unreasonably withheld. The Indemnified Party may
participate in the defense of any claim at its expense, and until the
Indemnifying Party has agreed to defend such claim, the Indemnified Party may
file any motion, answer or other pleading or take such other action as it deems
appropriate to protect its interests or those of the Indemnifying Party. If an
Indemnifying Party does not elect to contest any third-party claim, the
Indemnifying Party shall be bound by the results obtained with respect thereto
by the Indemnified Party, including any settlement of such claim.

 

10.5     Duration. The indemnification obligations of the Parties set forth in
this Article 10 shall survive the exercise of the Option hereunder by Barrick
and the termination of this Agreement; provided, however, that if Barrick
exercises the Option, the indemnification obligations of the Golden Entities
under Section 10.3(d) shall only apply thereafter with respect to activities or
operations conducted by or on behalf of the Golden Entities on or prior to the
Effective Date.

 

11.       EXISTING DATA

 

11.1     Delivery of Existing Data to Barrick. Concurrently with the execution
of this Agreement, the Golden Entities will deliver to Barrick all of the
Existing Data that is owned by any of them or under their direction or control.
The Golden Entities make no representation or warranty of any kind as to the
accuracy, reliability or completeness of the Existing Data.

 

12.       UNDERLYING ROYALTY AGREEMENT

 

12.1     Restrictions and Obligations Regarding Underlying Royalty Agreements.
Prior to the earlier of the termination of the Option and this Agreement and the
JV Formation Date, Silex shall not, and after incorporation of OPCO, Silex shall
cause OPCO not to:

 

(a)        agree to any amendment or waiver of the terms of the Underlying
Royalty Agreement without the express written consent of Barrick;

 





29




 

(b)        assign, transfer, mortgage, charge, encumber or otherwise dispose of
the Underlying Royalty Agreement or any of its rights or interests thereunder in
whole or in part without the express written consent of Barrick; and

 

(c)        observe and perform all of its covenants in the Underlying Royalty
Agreement and maintain the Underlying Royalty Agreement and all of its rights
and interests thereunder in good standing,

 

and none of the Golden Entities shall, and they shall cause OPCO and JVCO not
to, purchase the Underlying Royalties in whole or in part without the express
written consent of Barrick.

 

12.2     Confirmation re Underlying Royalty Agreement. The Golden Entities shall
within three months of the Effective Date, (a) confirm the identity of the
legally approved holder of the Underlying Royalty, (b) obtain and provide to
Barrick, all documents required pursuant to Sections 13.1 and 13.2 of the
Underlying Royalty Agreement in respect of any assignment(s) of the Underlying
Royalty, including the assumption by the assignee of the assignor’s obligations
under the Underlying Royalty Agreement and update the registration status about
the royalty holder with the mining authority in Salta, and (c) obtain the
written approval of such royalty holder of the assignment by Silex of both: (i)
Underlying Royalty Concessions and (ii) the Underling Royalty Agreement, to
OPCO, on terms and conditions that are acceptable to Barrick acting reasonably.

 

If the Golden Entities cannot obtain the foregoing documentation within three
months after the Effective Date, the Golden Entities shall continue to use their
best efforts to obtain such documentation.

 

If the Golden Entities cannot obtain the foregoing documentation within six
months of the Effective Date, the Expenditure Commitment will cease to be a firm
commitment of Barrick and to the extent that Barrick has not yet incurred
Expenditures in an amount equal to the Expenditure Commitment (the amount of
such deficiency also being referred to as the “Expenditure Deficiency”), Barrick
shall have the right and option but not the obligation to incur Expenditures in
an amount equal to the Expenditure Deficiency on or before the 8th anniversary
of the Effective Date (rather than the time periods contemplated by Sections
4.10(a) or 4.10(b)).

 

12.3     Purchase of Underlying Royalties. The Golden Entities acknowledge and
agree that if any of them purchase or otherwise acquire the benefit of any
portion of any of the Underlying Royalties prior to the JV Formation Date
without Barrick’s prior consent, the obligation under the applicable Underlying
Royalty Agreement to pay such portion of such Underlying Royalties so purchased
shall thereupon be extinguished and of no further force and effect.

 

13.       TERMINATION

 

13.1     Termination Without Exercise of Option. If this Agreement is terminated
and Barrick has not exercised the Option, Barrick shall:

 

(a)        within 90 days following the effective date of such termination,
deliver to Silex copies of all of the Technical Data (except for any of the same
that constitutes Proprietary

 





30




 

Property), including data in usable digital form, obtained by Barrick from the
Properties, provided that Barrick does not make any representation or warranty
concerning the accuracy or reliability thereof; and

 

(b)        pay and perform any Concessions Maintenance Obligations that become
due and owing within 30 days after the effective date of such termination.

 

14.       RESTRICTION ON ASSIGNMENT

 

14.1     No Restriction of Barrick’s Transfer. Prior to the earlier of the
termination of the Option and this Agreement and the JV Formation Date, Barrick
may Transfer all or any part of its rights and interests in or with respect to
the Properties, the Permits, the Other Permits, the Existing Data and this
Agreement:

 

(a)        to an Affiliate (without the requirement for any consent from any of
the Golden Entities); or

 

(b)        to any other Person with the prior consent of the Golden Entities,
which consent any of the Golden Entities may withhold in its sole discretion.

 

14.2     Restriction on Silex’s Transfer. Prior to the earlier of the
termination of the Option and this Agreement and the JV Formation Date, Silex
shall not Transfer, or agree to Transfer, and shall cause OPCO not to Transfer
or agree to Transfer, the whole or any part of its interests in or with respect
to the Properties, the Exploration Camp, the Underlying Royalty Agreement, any
Other Permits in its name or the Permits and under or by virtue of this
Agreement without the prior written consent of Barrick, which consent Barrick
may withhold in its sole discretion and in addition to the foregoing Silex must
also comply and cause OPCO to comply with the other provisions of this Article
14.

 

14.3     Restrictions on Indirect Transfers.  Prior to the earlier of the
termination of the Option and this Agreement and the JV Formation Date, none of
Golden Entities shall Transfer, or agree to Transfer, directly or indirectly,
any of its rights and interests in each other or in JVCO or OPCO without the
prior written consent of Barrick, which consent Barrick may withhold in its sole
discretion. Prior to the earlier of the termination of the Option and this
Agreement and the JV Formation Date, the Golden Entities shall not permit OCPO
or JVCO to issue any shares or other securities to any Person other than JVCO
(in the case of OPCO) or Golden Lux (in the case of JVCO) and none of Silex,
Golden Spain or Golden Lux shall issue any shares or other securities to any
Person other than to any of the Golden Entities, without the prior written
consent of Barrick, which consent Barrick may withhold in its sole
discretion.  None of the provisions of this Section 14.33 shall be deemed to
apply to or limit a change of Control of Golden US.

 

14.4     Transferee to Execute Counterpart. A Party transferring its rights and
interests as permitted or required by this Agreement shall require any
transferee to execute a counterpart of this Agreement and thereby to agree to be
bound by the contractual terms hereof in the same manner and to the same extent
as though a Party hereto in the first instance.

 





31




15.       NOTICES

 

15.1     Notices. All notices, payments and other required communications
(“Notices”) to Barrick or to any of the Golden Entities shall be in writing and
shall be addressed respectively as follows:

 

If to Barrick:

 

Barrick Gold Corporation

Brookfield Place, TD Canada Trust Tower

Suite 3700, 161 Bay Street, P.O. Box 212

Toronto, Ontario

M5J 2S1, Canada

E-Mail:

Attention: General Counsel

 

With a copy to (which shall not constitute notice):

 

Lawson Lundell LLP

1600-925 West Georgia Street

Vancouver, British Columbia

V6C 3L2, Canada

Email:

Attention:

 

If to any of the Golden Entities: 

 

Golden Minerals Company

350 Indiana Street, Suite 650

Golden, Colorado

80401, USA

Email:

Attention:

 

With a copy to (which shall not constitute notice):

 

Davis Graham & Stubbs LLP

1550 17th Street, Suite 500

Denver, Colorado, U.S.A. 80202

Email:

Attention:

 

All Notices shall be given (1) by personal delivery or delivery by commercial
courier to the addressee, or (2) by electronic communication, or (3) by
registered or certified mail return receipt requested. All Notices shall be
effective and shall be deemed delivered (1) if by personal delivery or
commercial courier on the date of delivery on a Business Day before 5:00pm (in
the place of delivery), and, if not delivered on a Business Day before 5:00pm
(in the place of delivery), on the next Business Day following delivery, (2) if
by electronic communication, on the date of delivery if delivered on a Business
Day before 5:00pm (in the





32




 

place of delivery), and, if not delivered on a Business Day before 5:00pm (in
the place of delivery), on the next Business Day following delivery, and (3) if
solely by mail on the next Business Day after actual receipt. A Party may change
its address by Notice to the other Party.

 

16.       CONFIDENTIALITY

 

16.1     Obligation of Confidentiality. Subject to Section 16.2, all information
received or obtained by Barrick or any of the Golden Entities hereunder or
pursuant hereto shall be kept confidential by it and no part thereof may be
disclosed or published without the prior written consent of the other except:
(a) to such Party’s Affiliates and its and its Affiliates representatives who
have a need to know such information; and (b) such information as may be
required to be disclosed or published by Law or applicable stock exchange rule,
provided that any such required disclosure shall be strictly limited in scope
and content to the extent reasonably possible.

 

16.2     Exclusions from Confidential Information. Confidential information
shall not include the following:

 

(a)        information that, at the time of disclosure, is in the public domain;

 

(b)        information that, after disclosure, is published or otherwise becomes
part of the public domain through no fault of the recipient;

 

(c)        information that the recipient can show already was in the possession
of the recipient at the time of disclosure;

 

(d)        information that the recipient can show was received by it after the
time of disclosure, from a third party who was under no obligation of confidence
to the disclosing Party at the time of disclosure.

 

16.3     No Disclosure of Agreement. Except as required by Law or securities
regulatory authority or as needed to fulfill obligations hereunder (such as
registrations with competent authorities), neither Barrick nor any of the Golden
Entities shall make any public announcements or statements concerning this
Agreement or the Properties without the prior approval of the other Party, not
to be unreasonably withheld. If a Party determines that it is required to
publish or disclose the text of this Agreement in accordance with applicable
securities legislation or the applicable rules of any recognized stock exchange
or any other applicable Law, it shall provide the other Party with an
opportunity to propose appropriate redactions to the text of this Agreement, and
the disclosing party hereby agrees to accept any such suggested redactions to
the extent permitted by applicable securities legislation, the applicable rules
of any recognized stock exchange or any other applicable Law.

 

16.4     Public Announcements. The text of any public announcements or
statements including news releases which a Party intends to make pursuant to the
exception in Section 16.1 shall be made available to the other Party not less
than three Business Days prior to publication and the other Party shall have the
right to make suggestions for changes therein. If Barrick is identified in any
such public announcement or statement it shall not be released without the
consent of Barrick in writing, which consent Barrick may withhold in its
reasonable discretion.

 





33




 

16.5     Liability for Announcement. In providing its consent of a public
announcement or statement, a Party does not thereby assume any liability or
responsibility for the contents thereof, which shall be the sole responsibility
of the disclosing Party, and the disclosing Party shall indemnify, defend and
save the other Party harmless from any costs and liabilities it may incur in
that regard. This provision shall survive expiration or earlier termination of
this Agreement.

 

17.       AREA OF INTEREST

 

17.1     Area of Interest. The Area of Interest shall be the area depicted in
Part 4 of Schedule A.

 

17.2     Acquisition Within the Area of Interest. If at any time during the term
of the Agreement either Barrick or any of the Golden Entities (in this Section
17.2 only called the “Acquiring Party”) acquires, directly or indirectly, any
right to or interest in any mineral disposition, mining concession, claim,
licence, easement, lease, grant, concession, permit, patent, or other mineral
property or surface rights or water rights located wholly within the Area of
Interest (collectively, “Acquired Rights”), the Acquiring Party shall forthwith
give Notice to the other (the “Other Party”) of that acquisition, the cost
thereof and all details in possession of that Party with respect to the nature
of the Acquired Rights and the known mineralization. For certainty, (a) if
Barrick is the Acquiring Party, then the Other Party shall only be Silex, and

(b) if any of the Golden Entities is the Acquiring Party, the Other Party shall
be Barrick.

 

17.3     Election by Other Party. The Other Party may, within 30 days of receipt
of the Acquiring Party’s Notice, elect, by Notice to the Acquiring Party, to
require that the Acquired Rights and the right or interest acquired be included
in and thereafter form part of the Properties for all purposes (other than
Section 2.1) of this Agreement. If the Acquired Rights are held by an Affiliate
of the Acquiring Party that is not a Party to this Agreement, then such
Acquiring Party shall cause such Affiliate to transfer such Acquired Rights
immediately to the Acquiring Party to be held for the purposes of this
Agreement.

 

17.4     If Election not made by Other Party. If the Other Party does not make
the election aforesaid within that period of 30 days, the Acquired Rights shall
not form part of the Properties and the Acquiring Party shall be solely entitled
thereto.

 

17.5     Costs of Acquisition. If the Acquiring Party is Barrick, and the Other
Party has made an election under Section 17.3, Barrick’s costs of or incidental
to the acquisition of the Acquired Rights shall be deemed to be Expenditures. If
the Acquiring Party is any of the Golden Entities, and Barrick has made an
election under Section 17.3, Barrick shall reimburse such Golden Entity for all
direct payment costs in connection with such acquisition, and such reimbursed
amounts shall be deemed to be Expenditures.

 

17.6     Freedom to Use Data and Information. Each Party acknowledges that the
other Parties may be actively exploring and acquiring mineral properties in the
vicinity of the Properties and elsewhere and, subject only to the provisions in
Sections 16 and 17.1 to 17.5, neither this Agreement nor the delivery of any
data contemplated hereunder to a Party will in any way restrict or limit or
result in a restriction or limitation on that Party’s freedom to use such data
and any and all information derived from Operations hereunder to explore for and
acquire mineral properties through option, joint venture, staking or otherwise
now or in the future, within or outside the Properties.

 





34




 

18.       MISCELLANEOUS

 

18.1     Entire Agreement. This Agreement terminates and replaces all prior
agreements, either written, oral or implied, between Barrick and any of the
Golden Entities with respect to the Properties, including the term sheet dated
January 22, 2020 between Barrick and Golden US, and constitutes the entire
agreement between the Parties with respect to the Properties.

 

18.2     Confidentiality Agreement. The Parties hereby terminate the
Confidentiality Agreement dated May 20, 2019, and such agreement is no longer of
any force or effect.

 

18.3     Void or Invalid Provision. If any term, provision, covenant or
condition of this Agreement, or any application thereof, should be held by a
court of competent jurisdiction to be invalid, void or unenforceable, all
provisions, covenants and conditions of this Agreement, and all applications
thereof not held invalid, void or unenforceable shall continue in full force and
effect and in no way be affected, impaired or invalidated thereby.

 

18.4     Recording. Other that the registrations and filings set forth herein,
this Agreement shall not be recorded. However, if requested by either Party, the
other will cooperate to execute and record where appropriate in the registry of
the appropriate Governmental Authority and any other public registry, a notice
of this Agreement to provide notice to third parties of the Option and of the
respective rights and interests of the Parties in and to the Properties, and
irrevocably inhibiting the Parties from making any disposition of the Properties
except in accordance with the terms of this Agreement.

 

18.5     Further Assurances. Each Party shall do and perform all such acts and
things, and execute all such deeds, documents and writings, and give all such
assurances, as may be necessary to give effect to this Agreement.

 

18.6     Binding Effect. This Agreement shall enure to the benefit of and be
binding upon the Parties hereto and their respective successors and permitted
assigns.

 

18.7     Counterparts. This Agreement may be executed in counterparts and by
electronic transmission, each of which shall be deemed to be an original and all
of which shall constitute one and the same document.

 

18.8     Technical Reports. Where either Party hereto or any Affiliate
(collectively, the “Discloser”) desires or is required by NI 43-101, to file a
Technical Report (as defined in NI 43-101) with respect to the Properties, (a)
the Discloser shall be entitled to prepare and file that Technical Report, and
may include in that Technical Report all information concerning the Properties
that is required by applicable Law or stock exchange rule; (b) neither the
non-disclosing Party nor its Affiliates shall have any obligation to the
Discloser to prepare or provide the Technical Report or any part thereof, or to
provide or make available a Qualified Person (as defined in NI 43-101) to the
Discloser; (c) the Discloser shall not designate the other Party or any
associate, Affiliate or employee of or retained by the other Party, or any
Qualified Person of the other Party, as the Qualified Person of the Discloser,
without the prior written consent of the other Party; (d) the Discloser shall be
responsible for the cost of preparing or providing the Technical Report; and (e)
the non-disclosing Party shall be entitled to access to all
pertinent  information  related  to  that  portion  of  the  Technical  Report  pertaining  to  the

 





35




 

Properties and shall be afforded a reasonable opportunity to review and the
opportunity (but not the obligation) to require reasonable changes to that
portion of the Technical Report prior to the filing of the Technical Report with
applicable regulatory authorities.

 

18.9     Limitation on Damages. Each Party waives any claim for incidental or
consequential damages hereunder, including damages for lost profits or for the
speculative value or development potential of the Properties.

 

18.10   Waiver; Amendment. Any of the terms or conditions of this Agreement may
be waived at any time by the Party which is entitled to the benefit thereof, but
no such waiver shall affect or impair the right of the waiving Party to require
observance, performance, or satisfaction of any other term or condition hereof.
Any of the terms of provisions of this Agreement may be amended or modified at
any time by agreement in writing.

 

18.11   Severability and Survival. In the event that any one or more of the
provisions contained in this Agreement or in any other instrument or agreement
contemplated hereby shall, for any reason, be held to be invalid, illegal, or
unenforceable in any respect, such invalidity, illegality, or unenforceability
shall not affect any other provision of this Agreement or any such other
instrument or agreement.

 

[signature page follows]

 

 

 

 



36




 

The Parties hereto have executed this Agreement as of the day and year first
above written.

 

GOLDEN MINERALS COMPANY

 

By: /s/ [Signature Redacted]

Name:

Title:

 

ASM SERVICES S.A.R.L.

 

By:  /s/ [Signature Redacted]

Name:

Title:

 

SILEX SPAIN, S.L.

 

By:  /s/ [Signature Redacted]

Name:

Title:

 

SILEX ARGENTINA S.A.

 

By:  /s/ [Signature Redacted]

Name:

Title:

 

BARRICK GOLD CORPORATION

 

By: /s/ [Signature Redacted]

Name:

Title:

 

By:  /s/ [Signature Redacted]

Name:

Title:

 

